oO ON DOH FP W NY =

NO RO RO PO PN PN PNP PNM NO - - = eS eo oe eS eo eS |
oN DO FBP WO NY | FO O DN DO ON FP W NY —|— OC

Case 2:19-cv-02888-AB-AGR Document 33 Filed 09/15/20 Page 1of1 Page ID #:387

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ANTHONY M. BLUE, NO. CV 19-2888-AB (AGR)

Petitioner,
JUDGMENT
V.

WARREN L. MONTGOMERY,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

(yh -—

United States District Judge

dismissed without prejudice.

DATED: September 15, 2020

 

 
